I concur in the view expressed by Judge Holcomb and will add, further, that the effect of the majority opinion, as I interpret it, will be to require the toll bridge authority to bear the expense of future maintenance, not only of the bridge proper, but also of the "approaches," including an extensive arterial highway within the limits of the city of Seattle and three miles of highway outside the *Page 134 
city. I do not believe that the statute contemplated the application of the funds of the toll bridge authority to maintenance of arterial highways inside the city or main highways outside it. The logical effect of the majority opinion emphasizes what I believe to be an erroneous construction of the term "approaches."
I am likewise unable to assent to the view expressed in the concurring opinion by Judge Beals. Proceeding from the premise that a toll bridge is "a money-making project," the concurring opinion concludes that the members of the group which selects the site of the bridge "should have authority to accomplish all things reasonably necessary to make the project produce an adequate return by way of tolls." For this reason, it is suggested that, in determining what constitutes an approach, the rule to be applied to a toll bridge should be different from that applied to the ordinary bridge. This seems to me to be a perversion of the spirit and intent of the act creating the Washington toll bridge authority. Laws of 1937, chapter 173, p. 654 (Rem. Rev. Stat., Vol. 7A, §§ 6524-1 to 6524-21). Instead of empowering the authority to provide for the establishing and constructing of toll bridges "upon any public highways of this state together with approaches thereto," as prescribed by the legislature, the act is, by the concurring opinion, made to empower that body to enter upon a vast scheme of street and road building in order to make a contemplated bridge "a money-making project." If, with that end in view, an arterial highway may be built across the width of the city in one direction, then, in order to invite more traffic and thus to secure the needed revenue, a network of diverging highways may be built in all directions. It will be another case of the end justifying the means.
It may well be that such a system of arterial highways may be highly desirable and even necessary to *Page 135 
accommodate the traffic that will use the bridge, but in my opinion that is a matter for the state highway department or for the city of Seattle, wherever they may obtain the funds, but it is not a matter for the toll bridge authority under the powers vested in it by the act.